The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 24 February 2022; which presents remarks concerning the standing 35 U.S.C. §103 rejection.  Claims 1-20 remain pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s comments regarding requesting an interview (page 10 of the instant response) are acknowledged.  Applicant is encouraged to contact the Examiner by phone (at the number provided below) or to file an Automated Interview Request (AIR), along with an agenda and/or proposed amendment.  See www.uspto.gov/interviewpractice.
In response to Applicant’s remarks concerning the 35 U.S.C. §103 rejections, Examiner notes the following:
As per the independent  claims, Applicant asserts that “On page 2 of the Action, the Office admits Wu is deficient for failing to describe the claimed ‘creating, using a machine-learning model, a load prediction curve for a load for a current day.’ ” (page 12 of the instant response).  Examiner disagrees with this interpretation.  In this regard, Examiner asserted that “Wu teaches the instantly claimed … creating … a load prediction curve for a load for a current day (Fig 1B, load prediction curve 30; para[0005, 0012, 0032, 0035])” (page 2 of the previous Office action).  Examiner further asserted that “Wu does not provide for creation of the load prediction curve specifically by using a machine-learning model, as instantly claimed” (page 2 of the previous Office action).  Hence, contrary to Applicant’s assertion, the Office did not admit that Wu was deficient for failing to describe the instantly claimed creating, using a machine-learning model, a load prediction curve for a load for a current day, but instead admitted that Wu did not describe the instantly claimed using a machine-learning model.
As per the independent  claims, Applicant argues that “the Office Action improperly tries to take Official Notice because there is no evidence of record to support taking Official Notice” (page 13 of the instant response, emphasis added by Applicant).  This argument is not persuasive.  Examiner asserted support for the assertion of Official Notice by stating “(See, for example, documents cited below …)” (page 2 of the previous Office action).  Although there is a typographical error in the remainder of that statement, that refers to paragraph 6 instead of paragraph 7, Examiner further clearly asserted in paragraph 7 that “Iizaka et al. (JP 09-215192; English language abstract/solution), Wei et al. (U.S. Patent Application Publication No. 2015/0039146; para[0045]), Sun et al. (U.S. Patent Application Publication No. 2019/0147551; para[0030-0032, 0074, 0080-0082]), and Joseph et al. (U.S. Patent Application Publication No. 2020/0286105; para [0007]) are cited for their teachings concerning using machine-learning models, including neural networks, to generate load prediction curves.”  Hence, the previous Office action did provide evidence of record to support taking Official Notice.
As per the dependent claims, Applicant provides no additional arguments concerning these rejections, relying instead upon the arguments already addressed above.
Hence, claims 1-3, 5-9, 11-16 and 18-20 stand rejected under 35 U.S.C. §103, as being unpatentable over Wu (U.S. Patent Application Publication No. 2018/0090943).
As per claim 1, Wu teaches the instantly claimed computer-implemented method for controlling a battery (abstract), at least a portion of the method being performed by a computing device comprising at least one processor (para[0029]), the method comprising: creating … a load prediction curve for a load for a current day (Fig 1B, load prediction curve 30; para[0005, 0012, 0032, 0035]); analyzing, to control peak energy use from an electric power source at a specific time, the load prediction curve to identify the specific time and a respective quantity of energy to transfer between the battery and a bus coupled between the electric power source and the load (Figs 1A, 2A-B; para[0003-0009, 0031-0040]); and generating a battery controller input based on the identified respective quantity of energy to transfer (Figs 2A-B; para[0031], instruction signal/message).  Similarly applies to claims 7, 13, 14 and 20.
However, Wu does not provide for creation of the load prediction curve specifically by using a machine-learning model, as instantly claimed.  In this regard, Wu does teach that “It shall be appreciated that how to decide the load prediction curve for a future period according to the historical load data of the electric loop shall be readily appreciated by those of ordinary skill in the art” (para[0035]).  In this context, Examiner takes Official Notice that machine-learning models, including neural networks, were extremely well-known methods for characterizing power demands/loads in a system.  See, for example, Iizaka et al. (JP 09-215192; English language abstract/solution), Wei et al. (U.S. Patent Application Publication No. 2015/0039146; para[0045]), Sun et al. (U.S. Patent Application Publication No. 2019/0147551; para[0030-0032, 0074, 0080-0082]), and Joseph et al. (U.S. Patent Application Publication No. 2020/0286105; para [0007]); each cited by Examiner in the previous Office action (paragraph 7) in support of the assertion of Official Notice, for teaching the well-known use of machine-learning models, including neural networks, to generate load prediction curves.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such machine-learning models, including neural networks, in the system of Wu, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Similarly applies to claims 5, 7, 13, 14 and 20.
As per claim 2, Wu teaches the instantly claimed receiving information from which the load prediction curve for the load can be created; and training, using the information, the machine-learning model, wherein the received information comprises at least one of: historical data describing power demand by a load; a load profile for a prior day; a load value of a profile used for designing a discharge plan; a real-time utility load; a time of day; or a calendar date (para[0035, 0037], historical load data/past specific period).  Similarly applies to claims 8 and 15.
As per claim 3, Wu teaches the instantly claimed extracting features from historical data describing power demand by the load; and  33Attorney Ref.: 10413.002US1training the machine-learning model with the extracted features (para[0037], select a maximum demand of a past specific period; para[0035, 0040], each of dispatching time points).  Similarly applies to claims 9 and 16.
As per claim 6, Wu teaches that the instantly claimed identifying the specific time and the respective quantity of energy to transfer between the battery and the bus is configured to perform at least one of peak shifting, peak shaving, or peak reducing (para[0004, 0009, 0037-0039], peak shaving).  Similarly applies to claims 12 and 19.
Claims 4, 10 and 17 stand rejected under 35 U.S.C. §103, as being unpatentable over Wu (U.S. Patent Application Publication No. 2018/0090943), as applied to claims 1, 7 and 14 above, further in view of Brooks et al. (U.S. Patent Application Publication No. 2017/0250571).
As per claim 4, although Wu teaches Applicant’s invention substantially as instantly claimed, Wu does not provide for the instantly claimed detecting outliers in historical data describing power demand by the load; modifying the historical data by discarding outlier data from the historical data; and training the machine-learning model with the modified historical data.  In this regard, Brooks et al. teaches that it was known in the machine-learning arts to detect outliers and modify models accordingly (para[0018]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a technique in the system of Wu, since Brooks et al. teaches a resultant reflection of ordinary operations.  Similarly applies to claims 10 and 17.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
4/18/22